SILVERLIGHT, Judge
*262MEMORANDUM
’ This matter comes before the Court after a bench trial wherein plaintiff sought to recover possession of premises from defendant. For the reasons set forth below, this Court will deny the requested relief.
FACTS
John Phaire and Rosa Gonzalez Phaire own Plot No. 139 Estate Sion Farm as tenants in common. Defendant, Wilfred James, as tenant, entered into a two-year lease of the aforementioned residence with Rosa Phaire, as landlord. Plaintiff, John Phaire, thereafter filed the instant suit to recover possession of said property on grounds of unlawful entry and detainer.
ISSUE
The issue now before this Court is whether one co-tenant may, without the consent of her co-tenant, lease the common property to a third person.
DISCUSSION
The general rule is that one co-tenant of real property may use and enjoy the entire property to the fullest extent consistent with the ordinary manner of deriving profits from property of like character. Rayonier, Inc. v. Poison, 400 F.2d 909 (9th Cir. 1968). He may grant to other persons freely, and without the necessity of consent from his co-tenant, his interest in the property and whatever rights he enjoys. Id.
In the instant case, Rosa Phaire, as co-tenant, is entitled to fully occupy and use the whole property in question. Plaintiff has neither asserted nor produced any evidence establishing that the co-tenants, at any time, entered into any agreement which limits the possessory rights of either party.
Accordingly, Rosa Phaire may lease the property to defendant as long as it does not interfere with the possessory rights of plaintiff. However, since each co-tenant had an undivided one-half interest in the property, plaintiff did not forfeit his one-half interest upon Rosa Phaire’s assignment, by lease, of her rights in said property to defendant. Hence, plaintiff may share possession of the property with defendant in the same manner that he would have been so entitled had the assignment not been made by Rosa Phaire. Likewise, he may not oust defendant and take sole possession of the property.
*263CONCLUSION
For the foregoing reasons, plaintiff may not terminate the possessory rights of defendant.
JUDGMENT
For the reasons set forth in the Memorandum Opinion filed on even date herewith, it is
ORDERED, ADJUDGED and DECREED that judgment be entered in favor of defendant and against plaintiff for retention of possession of Plot No. 139 Estate Sion Farm, St. Croix, United States Virgin Islands.